 


109 HR 2994 IH: Securing Affordable Vocational and Collegiate Education (SAVE) Act of 2005
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2994 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To make qualified tuition programs permanent and to amend the Internal Revenue Code of 1986 to allow a deduction for amounts contributed to qualified tuition programs. 
 

1.Short titleThis Act may be cited as the Securing Affordable Vocational and Collegiate Education (SAVE) Act of 2005. 
2.Repeal of the sunset with respect to qualified tuition programsSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 402 of such Act. 
3.Deduction for payments to qualified tuition programs 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Payments to qualified tuition programs 
(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction an amount equal to the amount paid by the taxpayer during the taxable year to any qualified tuition program (as defined in section 529) for the benefit of any designated beneficiary (as defined in such section). 
(b)Dollar limitationThe deduction allowed by subsection (a) for the taxable year shall not exceed $5,000 ($10,000 in the case of a joint return).. 
(b)Deduction allowed in computing adjusted gross incomeSection 62(a) of such Code is amended by redesignating paragraph (19) (relating to costs involving discrimination suits, etc.) as paragraph (20) and by inserting after paragraph (20) the following new paragraph: 
 
(21)Payments to qualified tuition programsThe deduction allowed by section 224.. 
(c)Conforming amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and by inserting after the item relating to section 223 the following new item: 
 
 
Sec. 224. Payments to qualified tuition programs . 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
